Title: To George Washington from Major General William Heath, 21 July 1780
From: Heath, William
To: Washington, George


					
						Dear General,
						Newport July 21 1780 10 oClock P.M.
					
					This afternoon fifteen or sixteen Brittish Ships of war have made their appearance off this Harbour to the Eastward of Block island—more than half of them I think are Ships of the Line—from appearances at Sunsetting they intended to come to under Block Island.
					Admiral Greaves has probably joined Admiral Arbuthnot and their design is to block up the Fleet of Monsieur Le Chevalier De Ternay, and if possible intercept the expected Second division of the French Fleet. I thought it my duty to give immediate notice to your Excellency, and beg leave to Submit the expediency of Some small Cruizers being immediately Sent from the Delaware to Cruize for the French Fleet and direct them to a place of Safety. I have written to the Council and navy board at Boston & proposed the same in Case the fleet should take the Eastern Coast. I have mentioned this to his Excellency General Rochambeau, who was So much pleased with it that he requested I would write, for that he should leave it wholy with me.
					This night is Spent in mounting a number of Guns at advantageous posts at the entrance of the Harbour to make a cross fire with the Ships &c.
					Here are with the army a number of good engineers and an exceeding fine Corps of Artillery with a numerous train of Field Artillery and some battering Cannon.
					I had order’d Colo. Green’s Regiment to march immediately for the main army, but under present appearances think it best to detain them a few days. I have ordered them to take post at Butts’ hill the north end of the island to Secure the communication. This has given much satisfaction to General Rochambeau & I hope will meet with your Excellencys approbation. I have the honor to be With the greatest respect Your Excellencys Most obedient Servant
					
						W. Heath
					
				